DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 03/11/2020.
Status of the claims
Claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is being considered by the Claim 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17of U.S. Patent No10606819. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitation.  Therefore, they are rejected on the ground of nonstatutory double patenting.
The similar claims as follows:
Instant application				U.S. Patent No10606819
Claims 1, 5, 6, 8		Similar		claim 1, 9, 16, and 17
Claim 2						claim 2
Claim 3						claim 3
Claim 4						claim 4
Claim 7						claim 5
Claim 9, 10, 11, 15				claim 6
Claim 12					claim 7
Claim 13					claim 8
Claim 14					claim 10
Claim 16					claim 11
Claim 17, 19 					claim 12
Claim 18					claim 13
Claim 20					claim 14

1. A method of reducing a number of event records to be communicated between two or more user devices including a device configured to obtain event data corresponding to health-related parameters for a user, said method comprising: 

accessing a list of pending event records at a first user device, said pending event records corresponding to health-related parameters for the user; 
determining whether a first one of said pending event records comprises a most recent event of an event record type associated to the user; 

when it is determined that said first one of said pending event records comprises said most recent event of said event record type associated to the user, transmitting said first one of said pending event records to said device configured to obtain said event data; 
when it is determined that said first one of said pending event records does not comprise said most recent event of said event record type associated to said user, omitting to transmit said first one of said pending event records to said device configured to obtain said event data such that the number of event records to be communicated is reduced; and 
performing said acts of determining and transmitting or omitting for each additional event record listed in said list of pending event records. 
2. The method of claim 1, further comprising determining whether said first one of said pending event records comprises a recognized event type. 
3. The method of claim 2, wherein when said first one of said pending event records does not comprise a recognized event type, said method further comprises transmitting said first one of said pending event records to said device configured to obtain said event data. 
4. The method of claim 3, wherein when said first one of said pending event records does not 
5. The method of claim 1, wherein said event records include event records corresponding to one or more changes or updates relating to a user profile or goal. 
6. The method of claim 1 further comprising: determining whether said first one of said pending event records comprises a record indicating a first user profile deletion; and when it is determined that said first one of said pending event records comprises a record indicating said user profile deletion, omitting to transmit other ones of said pending event records to said device configured to obtain said event data. 
7. The method of claim 1 wherein, when it is determined that said first one of said pending event records comprises said most recent event of said event record type, or when it is determined that said first one of said pending event records does not comprise said most recent event of said event record type, said method further comprising marking said first one of said pending event records as having been evaluated. 
8. The method of claim 1, further comprising ending a transmission session when it is determined that no further event records are listed in said list of pending event records. 
9. The method of claim 1 wherein said device configured to obtain event data relating to a user is an activity tracking device and wherein said health-related parameters are activity-related parameters generated by the activity tracking device. 
10. The method of claim 9 wherein said event data corresponding to health-related parameters is collected based on user-activation of the activity tracking device. 
11. A server apparatus for reducing transmission of a plurality of records relating to a respective plurality of events entered at one or more user devices including at least one activity tracking device, said events corresponding to health-related parameters for the user, said server apparatus comprising: 

a storage entity; and 
a processor configured to communicate to said storage entity, and said at least one interface, said processor configured to execute a plurality of health-monitoring computer programs and at least one event management computer program thereon, said event management computer program comprising a plurality of instructions which are configured to, when executed by said processor, cause said server apparatus to: access a plurality of previously unevaluated event records corresponding to health-related parameters for the user; 
determine whether a first one of said plurality of previously unevaluated event records comprises a most temporally recent event of an event record type associated to a first user profile within said plurality of said previously unevaluated event records; transmit said first one of said plurality of previously unevaluated event records to said at least one health-monitoring device when it is determined that said first one of said plurality of previously unevaluated event records comprises said most temporally recent event of said event record type associated to said first user profile within said plurality of said previously unevaluated event records; and 
not transmit said first one of said plurality of previously unevaluated event records to said at least one health-monitoring device when it is determined that said first one of said plurality of previously unevaluated event records does not comprise said most temporally recent event of said event record type associated to said first user profile, and thereby reduce a number of the plurality of event records transmitted by the server apparatus. 
12. The server apparatus of claim 11, wherein said determination, transmission and non-transmission occur for each of said plurality of previously unevaluated event records. 
13. The server apparatus of claim 11, wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: determine whether said first 
14. The server apparatus of claim 13, wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: when said first one of said plurality of previously unevaluated event records does not comprise said recognized event type, place a marker on said first one of said plurality of previously unevaluated event records as having been evaluated. 
15. The server apparatus of claim 11 wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: place a marker on said first one of said plurality of previously unevaluated event records as having been evaluated; and determine based on a presence of said marker on each of said plurality of previously unevaluated event records that no further event records are pending, and end a transmission session. 
16. The server apparatus of claim 11, wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: when it is determined that said first one of said plurality of previously unevaluated event records comprises a record indicating a profile deletion associated to said first user profile, not transmit any other ones of said plurality of previously unevaluated event records associated to said first profile to said at least one health-monitoring device. 
17. A non-transitory, computer readable medium comprising a plurality of instructions which are configured to, when executed: collect, at a first device of an activity tracking system, a plurality of pending event records representative of a respective plurality of events entered at one or more user devices and communicated to said first device via a network, wherein said pending event records correspond to health-related parameters for a user;

apply one or more rules configured to identify for suppression first ones of said plurality of pending event records which are not required to be transmitted to said second device, and identify for transmission second ones of said plurality of pending event records which are required to be transmitted to said second device;
 cause said first ones of said plurality of pending event records to be marked as having been evaluated;
 cause said second ones of said plurality of pending event records to be marked as having been evaluated; and
 cause said second ones of said plurality of pending event records to be transmitted to said second device without causing said first ones of said plurality of pending event records to be transmitted to said second device such that a number of event records transmitted to said second device is reduced. 
18. The non-transitory, computer readable medium of claim 17, wherein said notification that said second device is able to accept said one or more of said plurality of pending event records comprises a notification generated when said second device is powered on. 
19. The non-transitory, computer readable medium of claim 17, wherein said first ones of said plurality of pending event records do not include most recent event records of event record types, and said second ones of said plurality of pending event records including most recent event records of the event record types. 
20. The non-transitory, computer readable medium of claim 17, wherein one or more rules configured to identify for suppression first ones of said plurality of pending event records which are not required to be transmitted to said second device comprise rules configured to identify redundant and/or irrelevant event records from among said plurality of pending event records. 


accessing a list of pending event records corresponding to one or more changes or updates relating to a user profile or goal at a server entity;
determining whether a first one of said pending event records comprises a most recent event of an event record type associated to a single one of said plurality of users;
when it is determined that said first one of said pending event records comprises said most recent event of said event record type associated to said single user, transmitting said first one of said pending event records to said device configured to obtain said event data;
when it is determined that said first one of said pending event records does not comprise said most recent event of said event record type associated to said single user, omitting to transmit said first one of said pending event records to said device configured to obtain said event data such that the number of event records to be communicated is reduced;
performing said acts of determining and transmitting or omitting for each additional event record listed in said list of pending event records;
determining whether said first one of said pending event records comprises a record indicating a first user profile deletion associated to a first user profile; and
when it is determined that said first one of said pending event records comprises a record indicating said profile deletion associated to said first user profile, omitting to
transmit other ones of said pending event records associated to said first user profile to said device configured to obtain said event data; and

are listed in said list of pending event records.
2.     The method of claim 1, further comprising determining whether said first one of said pending event records comprises a recognized event type.
3.     The method of claim 2, wherein when said first one of said pending event records does not comprise a recognized event type, said method further comprises transmitting said first one of said pending event records to said device configured to obtain said event data.
4.     The method of claim 3, wherein when said first one of said pending event records does not comprise a recognized event type, said method further comprises marking said first one of said pending event records as having been evaluated.
5.     The method of claim 1, wherein when it is determined that said first one of said pending event records comprises said most recent event of said event record type associated to said first user profile, or when it is determined that said first one of said pending event records does not comprise said most recent event of said event record type associated to said first user profile, said method further comprising marking said first one of said pending event records as having been evaluated.
6.     A server apparatus for reducing transmission of a plurality of records relating to a respective plurality of events entered at one or more user devices to
at least one health-monitoring device, said events corresponding to one or more changes or updates relating to a user profile or goal, said server apparatus comprising:
at least one interface configured to enable communication with said at least one health-monitoring device;
a storage entity; and
a processor configured to communicate to said storage entity, and said at least one interface, said processor configured to execute a plurality of health-monitoring computer programs 
access a plurality of previously unevaluated event records corresponding to one or more changes or updates relating to a user profile or goal;
determine whether a first one of said plurality of previously unevaluated event records comprises a most temporally recent event of an event record type associated to a first user profile within said plurality of said previously unevaluated event records;
transmit said first one of said plurality of previously unevaluated event records to said at least one health-monitoring device when it is determined that said first one of said plurality of previously unevaluated event records comprises said most temporally recent event of said event record type associated to said first user profile within said plurality of said previously unevaluated event records; and not transmit said first one of said plurality of previously unevaluated event records to said at least one health-monitoring device when it is determined that said first one of said plurality of previously unevaluated event records does not comprise said most temporally recent event of said event record type associated to said first user profile, and thereby reduce a number of the plurality of event records transmitted by the server apparatus;
place a marker on said first one of said plurality of previously unevaluated
event records as having been evaluated; and determine based on a presence of said marker on each of said plurality of
previously unevaluated event records that no further event records are pending,
and end a transmission session.
7.     The server apparatus of claim 6, wherein said determination, transmission and non-
8.     The server apparatus of claim 6, wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to:
determine whether said first one of said plurality of previously unevaluated event records comprises a recognized event type; and
when said first one of said plurality of previously unevaluated event records does not comprise said recognized event type, transmit said first one of said plurality of previously unevaluated event records to said at least one health-monitoring device.
9.     The server apparatus of claim 8, wherein said recognized event type comprises at least one of: a profile-related update, a profile deletion, a goal-related update, and/or a goal deletion.
10.     The server apparatus of claim 8, wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: when said first one of said plurality of previously unevaluated event records does not comprise said recognized event type, place a marker on said first one of said plurality of previously unevaluated event records as having been evaluated.
11.     The server apparatus of claim 6, wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: when it is determined that said first one of said plurality of previously unevaluated event records comprises a record indicating a profile deletion associated to said first user profile, not transmit any other ones of said plurality of previously unevaluated event records associated to said first profile to said at least one health-monitoring device.
12.     A non-transitory, computer readable medium comprising a plurality of instructions which are configured to, when executed:
collect at a server entity a plurality of pending event records representative of a respective plurality of events entered at one or more user devices and communicated to said 
receive a notification that a second device is able to accept one or more of said plurality of pending event records;
apply one or more rules configured to identify for suppression first ones of said plurality of pending event records which are not required to be transmitted to said health monitoring device, and identify for transmission second ones of said plurality of pending event records which are required to be transmitted to said health monitoring device;
cause said first ones of said plurality of pending event records to be marked as having been evaluated, wherein said first ones of said plurality of event records do not include most recent event records of event record types;
cause said second ones of said plurality of pending event records to be marked as having been evaluated, said second ones of said plurality of event records including most recent event records of the event record types; and
cause said second ones of said plurality of pending event records to be transmitted to said health monitoring device without causing said first ones of said plurality of event records to be transmitted to said health monitoring device such that a number of event records transmitted to said health monitoring device is reduced; and
end a transmission session when it is determined that all event records are marked
as having been evaluated.
13.     The non-transitory, computer readable medium of claim 12, wherein said notification that said second device is able to accept said one or more of said plurality of event records comprises a notification generated when said second device is powered on.
14.     The non-transitory, computer readable medium of claim 12, wherein one or more rules configured to identify for suppression first ones of said plurality of event records which are not 
15.     The non-transitory, computer readable medium of claim 12, wherein one or more rules configured to identify for transmission second ones of said plurality of event records which are required to be transmitted to said health monitoring device comprise rules configured to identify non-redundant and/or most relevant event records from among said plurality of event records.
16.     A method of reducing a number of event records to be communicated between a first plurality of devices and a second device, said method comprising:
accessing a list at a server entity, said list comprising a plurality of pending event records corresponding to one or more changes or updates relating to a user profile or first goal, each of said plurality of pending event records being categorized by an event type thereof;
for each event type, identifying a most recent one of said plurality of pending event records thereof;
transmitting said identified most recent pending event record of said each event type; and3
omitting to transmit those ones of said plurality of pending event records of said each event type which are not identified as being said most recent one thereof such that the number of event records to be communicated is reduced ;ending a transmission session when it is determined that all of the pending event
records have been transmitted or omitted to transmit.
17.    The method of claim 16 further comprising:
determining whether an identified most recent one of said plurality of pending event records is a profile deletion for a first user profile, and omitting to transmit subsequent pending event records associated to said first user profile when it is determined that said identified most 





Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20070122780) in view of Hoffman et al. (US 20120041767, hereafter Hoffman).
Regarding claim 1, Moon discloses:  A method of reducing a number of event records to be communicated between two or more user devices including a device configured to obtain event data corresponding to health-related parameters for a user, said method comprising: 
accessing a list of pending event records at a first user device, said pending event records corresponding to health-related parameters for the user (Moon [0045] discloses: The participant begins creating the goal by selecting this option, which may be done through a webpage-like interface that allows other goals/as pending records associated with the participant to be viewed/accessed; [0046] discloses: the goal may be saved in the computer-based system database); 
Moon as modified didn’t disclose, but Hoffman discloses determining whether a first one of said pending event records comprises a most recent event of an event record type associated to the user; 
Hoffman [00113] discloses: In the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data, activity record 1417 may include other activity information such as most recent shopping event 1420); 
when it is determined that said first one of said pending event records does not comprise said most recent event of said event record type associated to said user, omitting to transmit said first one of said pending event records to said device configured to obtain said event data such that the number of event records to be communicated is reduced (Hoffman [00113] discloses: In the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data); and 
performing said acts of determining and transmitting or omitting for each additional event record listed in said list of pending event records (Hoffman [0113] discloses: submission of athletic activity information including activity points, activity data over time, device analytics, biometrics and the like may involve a filtering or normalization process. For example, a monitoring or tracking service may require information to be submitted using certain units of measure. In another example, the service might only allow certain types or amounts of information to be submitted, in which case the other types or remaining amount of information may be filtered by the submitting device or by the service system). 
Moon as modified and Hoffman are analogous art because they are in the same field of endeavor tracking or handling the activity/event, it would have been obvious to a person of ordinary skill in the art , at the time of the filling,  to analyzing the events  and events may be customized. The suggestion/motivation to combine is for automatically generated based on an analysis of events in which an individual has participated in the past and/or their results and to garner enhanced user interest by providing incentives and motivation to engage in athletic activities.
(Moon [0028] discloses: for providing participant tracking/recognizing and data management for use in behavioral modification …while particularly suited for support for high risk individuals in health care related behavioral modifications may be easily adapted to provide support for other individuals in relation to virtually any type of goal/event type or outcome for which coaching support may provide benefits). . 
Regarding claim 3, Moon as modified discloses:   wherein when said first one of said pending event records does not comprise a recognized event type, said method further comprises transmitting said first one of said pending event records to said device configured to obtain said event data (Hoffman [0109] discloses: the system may provide an opportunity for the user to select a subset of the information by only submitting certain types of activity information such as athletic workout information or shopping history data. Activity information may be categorized according to activity type, specific athletic or non-athletic activities (e.g., specific sports, shopping, advertisements, etc.), date and/or combinations thereof). 
Regarding claim 4, Moon as modified discloses:   The method of claim 3, wherein when said first one of said pending event records does not comprise a recognized event type, said method further comprises marking said first one of said pending event records as having been evaluated (Hoffman [0075] discloses: event related purchase histories and the like to evaluate the effectiveness and draw of past events. Based on the successes and failures thereof (identified through the analysis of the collected information and event services engine 830 may create events that seek to maximize attendance or maximize fundraising).
Regarding claim 5, Moon as modified discloses:   The method of claim 1, wherein said event records include event records corresponding to one or more changes or updates relating to a user profile or goal (Moon [0048] discloses: the participant may have the option of deleting goals by selecting a delete goal command, as depicted in box 314. It will be appreciated that the ability to delete goals may be limited by the system to just goals set by the participant or to goals that do not affect a particular outcome that the participant requires); 
Regarding claim 6, Moon as modified discloses:   The method of claim 1 further comprising: determining whether said first one of said pending event records comprises a record indicating a first user profile deletion; and when it is determined that said first one of said pending event records comprises a record indicating said user profile deletion, omitting to transmit other ones of said pending event records to said device configured to obtain said event data (Hoffman [0103] discloses: athletic activity monitoring and tracking service to determine preferences by a user including activity preferences, data display preferences (e.g., a user may prefer to display split times versus overall times or heart rate rather than calories burned), storage preferences (e.g., users may consistently and/or frequently delete workout data that is more than a week old) and the like; [0113] discloses: the service might only allow certain types or amounts of information to be submitted, in which case the other types or remaining amount of information may be filtered by the submitting device or by the service system. In the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data). 
Regarding claim 7, Moon as modified discloses:   The method of claim 1 wherein, when it is determined that said first one of said pending event records comprises said most recent event of said event record type, or when it is determined that said first one of said pending event records does not comprise said most recent event of said event record type, said method further comprising marking said first one of said pending event records as having been evaluated (Hoffman [0113] discloses: the service might only allow certain types or amounts of information to be submitted, in which case the other types or remaining amount of information may be filtered by the submitting device or by the service system. In the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data; [0075] discloses: event related purchase histories and the like to evaluate the effectiveness and draw of past events. Based on the successes and failures thereof (identified through the analysis of the collected information and event services engine 830 may create events that seek to maximize attendance or maximize fundraising). 

Regarding claim 8, Moon as modified discloses:  The method of claim 1, further comprising ending a transmission session when it is determined that no further event records are listed in said list of pending event records (Hoffman [0099] discloses subsequently transmission for upload activity data to an activity point service). 
Regarding claim 9, Moon as modified discloses:   The method of claim 1 wherein said device configured to obtain event data relating to a user is an activity tracking device and wherein said health-related parameters are activity-related parameters generated by the activity tracking device (Hoffman [0099] discloses: tracking device for tracking an overall athletic activity level across all workouts). 
Regarding claim 10, Moon as modified discloses:  The method of claim 9 wherein said event data corresponding to health-related parameters is collected based on user-activation of the activity tracking device (Hoffman [0069; 0099] discloses: tracking device for tracking an overall athletic activity level across all workouts). . 
Regarding claim 11, Moon as modified discloses:   A server apparatus for reducing transmission of a plurality of records relating to a respective plurality of events entered at one or more user devices including at least one activity tracking device, said events corresponding to health-related parameters for the user, said server apparatus comprising: 
at least one interface configured to enable communication with said at least one activity tracking device (Moon [0043] discloses: the participant may log in to the system 1 upon establishing a network connection to a computer 10 hosting the computer based portion of the system. Once the participant logs in, a "home page" interface may be displayed, as depicted in box 100A. From this "home page" the participant may control their account and access some of the features of the system); 
a storage entity (Moon [0046] discloses: the system may then require the frequency of the goal tracking (daily, weekly, etc.) as depicted in box 306, and the goal may be saved in the computer-based system database, as by clicking a save goal button as depicted in box 308); and 
(Moon [0032; 0047] discloses: microprocessor 20 may be configured to process executable programs and/or communications protocols which are stored in memory 22): 
access a plurality of previously unevaluated event records corresponding to health-related parameters for the user (Moon [0045] discloses: The participant begins creating the goal by selecting this option, which may be done through a webpage-like interface that allows other goals/as pending records associated with the participant to be viewed/accessed; [0046] discloses: the goal may be saved in the computer-based system database); 
Moon as modified didn’t disclose, but Hoffman discloses: determine whether a first one of said plurality of previously unevaluated event records comprises a most temporally recent event of an event record type associated to a first user profile within said plurality of said previously unevaluated event records ( Hoffman [00113] discloses: In the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data, activity record 1417 may include other activity information such as most recent shopping event 1420); 
transmit said first one of said plurality of previously unevaluated event records to said at least one health-monitoring device when it is determined that said first one of said plurality of previously unevaluated event records comprises said most temporally recent event of said event record type associated to said first user profile within said plurality of said previously unevaluated event records (Hoffman [00113] discloses: submission of athletic activity information involve a filtering or normalization process,  in the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data, activity record 1417 may include other activity information such as most recent shopping event 1420); and 
Hoffman [00113] discloses: : submission of athletic activity information involve a filtering or normalization process,  in the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data;  [0113] discloses: submission of athletic activity information including activity points, activity data over time, device analytics, biometrics and the like may involve a filtering or normalization process. For example, a monitoring or tracking service may require information to be submitted using certain units of measure. In another example, the service might only allow certain types or amounts of information to be submitted, in which case the other types or remaining amount of information may be filtered by the submitting device or by the service system). 
Regarding claim 12, Moon as modified discloses:   The server apparatus of claim 11, wherein said determination, transmission and non-transmission occur for each of said plurality of previously unevaluated event records ( Hoffman [00113] discloses: : submission of athletic activity information involve a filtering or normalization process,  in the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data, activity record 1417 may include other activity information such as most recent shopping event 1420). 
Regarding claim 13, Moon as modified discloses:   The server apparatus of claim 11, wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: determine whether said first one of said plurality of previously unevaluated event records comprises a recognized event type (Hoffman [0075] discloses: event related purchase histories and the like to evaluate the effectiveness and draw of past events. Based on the successes and failures thereof (identified through the analysis of the collected information and event services engine 830 may create events that seek to maximize attendance or maximize fundraising); and
Hoffman [00113] discloses: In the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data, activity record 1417 may include other activity information such as most recent shopping event 1420). 
Regarding claim 16, Moon as modified discloses:   The server apparatus of claim 11, wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: when it is determined that said first one of said plurality of previously unevaluated event records comprises a record indicating a profile deletion associated to said first user profile (Moon [0048] discloses: the participant may have the option of deleting goals by selecting a delete goal command, as depicted in box 314. It will be appreciated that the ability to delete goals may be limited by the system to just goals set by the participant or to goals that do not affect a particular outcome that the participant requires as the deleted goals are not return or not affect a particular outcome), 
not transmit any other ones of said plurality of previously unevaluated event records associated to said first profile to said at least one health-monitoring device (Hoffman [00113] discloses: In the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data, activity record 1417 may include other activity information such as most recent shopping event 1420). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20070122780) in view of Kamali et al. (US 20160051168, hereafter Kamali).
Regarding claim 17, Moon as modified discloses:   A non-transitory, computer readable medium comprising a plurality of instructions which are configured to, when executed: 
collect, at a first device of an activity tracking system, a plurality of pending event records representative of a respective plurality of events entered at one or more user devices and communicated (Moon [0046] discloses: the system may then require the frequency of the goal tracking (daily, weekly, etc.) as depicted in box 306, and the goal may be saved in the computer-based system database, as by clicking a save goal button as depicted in box 308);
	cause said first ones of said plurality of pending event records to be marked as having been evaluated; cause said second ones of said plurality of pending event records to be marked as having been evaluated; and cause said second ones of said plurality of pending event records to be transmitted to said second device without causing said first ones of said plurality of pending event records to be transmitted to said second device such that a number of event records transmitted to said second device is reduced (Moon [0043; 0033] discloses: the participant may be able to edit and update contact information/ as profile; [0048] discloses: the participant may have the option of deleting goals by selecting/mark a delete goal command, as depicted in box 314. It will be appreciated that the ability to delete goals may be limited by the system to just goals set by the participant or to goals that do not affect a particular outcome that the participant requires; [0049] discloses: the discloses displaying a list of the available goals (a delete goal is not display, therefore reduce the process requirements or reduce a number of goals for displaying; [0050] discloses: event records as goals and progress). 
Moon didn’t explicitly discloses, but Kamali discloses :receive a notification that a second device of the activity tracking system is able to accept one or more of said plurality of pending event records (Kamali [0055] disclose: alert to the user via a user interface and allow the user to choose to prefer one context over another context of user activity); 
apply one or more rules configured to identify for suppression first ones of said plurality of pending event records which are not required to be transmitted to said second device, and identify for transmission second ones of said plurality of pending event records which are required to be transmitted to said second device (Kamali [0012] discloses: the most recent sensor information (e.g. the last 2 seconds of collected sensor information) that received  from sensor inputs from one or more sensors of the device that tracking the activity of the device worn on the user, for example determine that the user has been running at 9mph for the last 2 seconds and could transmit that processed data instead of all of the raw sensor vectors to the activity tracking data(applying the rules that only transmit the most recent sensor information)).

Moon and Kamali are analogous art because they are in the same field of endeavor tracking the activity of the individual, it would have been obvious to a person of ordinary skill in the art, at the time of the filling, to minimize the amount of data sent from the wearable device to external archival and processing systems (Kamali [abstract]).

Regarding claim 18, Moon as modified discloses:    The non-transitory, computer readable medium of claim 17, wherein said notification that said second device is able to accept said one or more of said plurality of pending event records comprises a notification generated when said second device is powered on (Kamali [0055; 0062] disclose: alert to the user via a user interface, it is inherent that the power on to enable a device to receive the alert). 
 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20070122780) in view of Kamali et al. (US 20160051168, hereafter Kamali) and further in view of Hoffman et al (US 20120041767, hereafter Hoffman).
Regarding claim 19, Moon as modified didn’t disclose, but Hoffman discloses: The non-transitory, computer readable medium of claim 17, wherein said first ones of said plurality of pending event records do not include most recent event records of event record types, and said second ones of said plurality of pending event records including most recent event records of the event record types (Hoffman [00113] discloses: In the case where there is a limit to the amount of information that may be provided, filtering may retain the most recent information while discarding older data, activity record 1417 may include other activity information such as most recent shopping event 1420).
Moon as modified and Hoffman are analogous art because they are in the same field of endeavor tracking or handling the activity/event, it would have been obvious to a person of ordinary skill in the art , at the time of the filling,  to analyzing the events  and events may be customized. The .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20070122780) in view of Hoffman (US 20120041767, Hoffman) and further in view of Petersen et al. (US 20150039757, hereafter Petersen).

Regarding claim 14, Moon as modified didn’t disclose, but Peterson disclose:   The server apparatus of claim 13, wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: when said first one of said plurality of previously unevaluated event records does not comprise said recognized event type, place a marker on said first one of said plurality of previously unevaluated event records as having been evaluated. (Petersen [0147] discloses: which the RB will be evaluated (e.g., by start and end days and respective start and end times). Cells 668 may be added via an add button 669 and deleted via a delete button 670 (e.g., after selecting cells for deletion via appropriately highlighting or marking the particular cell(s)). In one arrangement, a first monitoring interval may be from 8 am to 5:59 pm on Monday by default, subsequent intervals may use the same time for Tuesday through Saturday, and added intervals may advance by one hour until the end of the week is reached).  
Moon as modified and Petersen are analogous art because they are in the same field of endeavor tracking or handling the activity/event, it would have been obvious to a person of ordinary skill in the art, at the time of the filling, to evaluating the rules and analyzed to determine an event of interesting (Petersen [0038]).

Regarding claim 15, Moon as modified discloses:   The server apparatus of claim 11 wherein said plurality of instructions are further configured to, when executed by said processor, cause said server apparatus to: place a marker on said first one of said plurality of previously unevaluated event records as having been evaluated; and determine based on a presence of said marker on each of said plurality of previously unevaluated event records that no further event records are pending, and end a transmission  (Petersen [0147] discloses: which the RB will be evaluated (e.g., by start and end days and respective start and end times). Cells 668 may be added via an add button 669 and deleted via a delete button 670 (e.g., after selecting cells for deletion via appropriately highlighting or marking the particular cell(s)). In one arrangement, a first monitoring interval may be from 8 am to 5:59 pm on Monday by default, subsequent intervals may use the same time for Tuesday through Saturday, and added intervals may advance by one hour until the end of the week is reached).  
Moon as modified and Petersen are analogous art because they are in the same field of endeavor tracking or handling the activity/event, it would have been obvious to a person of ordinary skill in the art at the time of the filling, to evaluating the rules and analyzed to determine an event of interesting (Petersen [0038]).
. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CINDY NGUYEN/Examiner, Art Unit 2161